                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States for the Use and Benefit        )
of Thomas Industrial Coating,                )
                                             )
               Plaintiff,                    )
                                             )
and Thomas Industrial Coating,               )      ORDER
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   )
                                             )
Western Surety Company,                      )      Case No. 1:18-cv-174
                                             )
               Defendant.                    )

       The status conference scheduled for September 18, 2019, shall be rescheduled for October

7, 2019, at 9:00 a.m. by telephone. To participate in the conference call, counsel should call the

following telephone number and enter the following access code:

       Tel. No.: (877) 810-9415
       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 2nd day of August, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
